DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of election filed on 11/13/20 and IDS filed on 6/21/18; 7/23/18 and 9/19/19. Claims 16-32 are pending in the application.
Election/Restrictions
Applicant's election with traverse of species, which is:

    PNG
    media_image1.png
    250
    446
    media_image1.png
    Greyscale
 in the reply filed on 11/13/20 is acknowledged.  The traversal is on the ground(s) that  the office action stating that polyvinyl acetate is not a hydrophobic group  and the office action has not provide any reasons  as to why single general inventive concept does not exist among all the alleged species.  This is not found persuasive because US 2006/0239946 discloses species stilbazolium group and this is also known as styryl pyridinium group, which is claimed in claim 18 second species drawn to the same group. Thus, there is lack unity of invention between all the species drawn to claim 18 for the photo-dimerizable group. Polyvinyl acetate is a polymer and it is not hydrophilic but 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-32 are examined in the application and the generic claim is examined to the extent that it reads on 	

    PNG
    media_image1.png
    250
    446
    media_image1.png
    Greyscale


	Applicants elected the species drawn to the photo-crosslinkable polymer (see interview summary form) which reads on the elected species. The species is:

    PNG
    media_image2.png
    290
    549
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").
Claim 16 recites:
16. (New) A method for treating keratin substances, comprising:
a)  applying to the keratin substances a composition, the composition comprising at least one photo-crosslinkable polymer including at least one photo-dimerizable pendant group and at least one hydrophobic pendant group, and
b)    irradiating the composition on the keratin substances to crosslink the polymer.
The elected species are: 

    PNG
    media_image1.png
    250
    446
    media_image1.png
    Greyscale

The photo-crosslinkable polymer  elected is :

    PNG
    media_image3.png
    279
    497
    media_image3.png
    Greyscale

The arrow corresponds to photo-dimerizable pendant group, however the above structure does not correspond to hydrophobic pendant group being alkyl. Where is the alkyl group? See the various “ hydrophobic pendant groups” drawn to claim 23. Additionally in the photo-dimerizable pendant group, R is methyl. Where is methyl in the above structure ?
The above structure does not correspond to the elected species which form the photo crosslinkable polymer. 
There is no description of the photo-crosslinkable polymer with the elected species drawn to photo-dimerizable pendant group and at least one hydrophobic pendant group.
There is no description of the photo-crosslinkable polymer species wherein one photo-crosslinkable polymer has a n photo-crosslinkable polymer natural or synthetic backbone chosen from polysaccharides, poly(vinyl) polymers, or polydiorganosiloxanes.
What are the polysaccharides and what is photo-crosslinkable polymer species with this backbone? The same is true for poly(vinyl) polymers, or polydiorganosiloxanes.

photo-crosslinkable polymer with the elected species drawn to photo-dimerizable pendant group and at least one hydrophobic pendant group.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25  and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
1. What is  meant by “wherein the at least one photo-crosslinkable polymer including at least one photo-dimerizable group and at least one hydrophobic group is present in an amount ranging from 0.01% to 25% by weight, relative to the total weight of the composition “ ?  The photo-crosslinkable polymer is formed from photo-dimerizable group and at least one hydrophobic group. Therefore, the expression is unclear as to applicant’s intent. Claim would read better by amending to “wherein the at least one photo-crosslinkable polymer is present in an amount ranging from 0.01% to 25% by weight, relative to the total weight of the composition “.
Claim 30 is confusing and lack clarity. Detailed explanation is requested. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619